United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 18-3032
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                   Roy Wayne Guier

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                               Submitted: May 20, 2019
                                 Filed: May 23, 2019
                                    [Unpublished]
                                    ____________

Before ERICKSON, WOLLMAN, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

      Roy Guier, proceeding pro se upon his request, directly appeals after he
pleaded guilty to tax evasion, and the district court1 sentenced him to a year and a day

      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
in prison. On appeal, he argues that the district court lacked jurisdiction to adjudicate
his criminal prosecution.

       We conclude that the district court had jurisdiction under 18 U.S.C. § 3231 (the
district courts of the United States shall have original jurisdiction, exclusive of the
state courts, of all offenses against the laws of the United States). See United States
v. Trotter, 478 F.3d 918, 920 n.2 (8th Cir. 2007) (per curiam) (where defendant was
charged with an offense against the laws of the United States, the district court clearly
had jurisdiction and his motion to dismiss was properly denied); United States v.
Pemberton, 405 F.3d 656, 659 (8th Cir. 2005) (subject-matter jurisdiction in every
federal criminal prosecution comes from § 3231, which is “the beginning and the end
of the ‘jurisdictional’ inquiry”). We also reject as meritless Guier’s assertion that
paying federal income tax is voluntary. See United States v. Gerads, 999 F.2d 1255,
1256-57 (8th Cir. 1993) (per curiam) (claim that payment of federal income tax is
voluntary clearly lacks substance; assessing sanctions against appellants for
advancing arguments that were clearly lacking in merit and frivolous). We thus
affirm the judgment of the district court.
                         ______________________________




                                          -2-